Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-10, 12-14, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ornelaz, et al. (US2020/0149371), newly cited, in view of Oto (JP2005045984), cited on applicant’s IDS, and further in view of  Eno, et al. (US5923111), newly cited.
Ornelaz disclosed an electrical submersible pump motor comprising a rotor with a Halbach array [0029] but failed whereas Oto, in figs. 4 and 5, disclosed a stator 40 having a stack of laminations [006] with windings 42 extending through slots in the laminations, the stator having a bore with a longitudinal axis; a shaft 51 extending through the bore;  a rotor (with a Halbach array) 50 mounted along a length of the shaft for rotating the shaft, the rotor comprising a tubular core 52 mounted to the shaft for rotation in unison; a plurality of pole magnets 54 spaced apart from each other and mounted to an outer side of the core, each of the pole magnets having an inner side, an outer side and two pole magnet ends joining the inner and outer sides, each of the pole magnets being polarized 55 with a north pole on one of the inner and outer sides and a south pole on the other of the inner and outer sides; and a plurality of orthogonal magnets 54’ mounted to an outer side of the core, each of the orthogonal magnets being between two of the pole magnets, each of the 
 Since Ornelaz and Oto are both from the same field of endeavor, the purpose disclosed by Oto would have been recognized in the pertinent art of Ornelaz.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ Oto’s rotor/stator in Ornelaz for the purpose of obtaining a high magnetic flux density for increasing torque.  Ornelaz in view of Oto failed whereas Eno disclosed rotor sections 54 mounted along a length of a shaft and a sleeve 110 enclosing the outer sides of the magnets (claim 20).  Since Ornelaz, Oto, and Eno are all from the same field of endeavor, the purpose disclosed by Eno would have been recognized in the pertinent art of Ornelaz in view of Oto.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ Eno’s teaching of employing rotor sections in Ornelaz in view of Oto for the purpose of installing a predetermined number of rotor modules during manufacture to achieve a predetermined power output and to employ Eno’s teaching of employing a sleeve for the purpose of maintaining the rotor in a sealed, fluid-tight condition.
3.	Claims 3, 6, 11, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ornelaz, in view of Oto, in view of Eno, and further in view of Walsh (US2015/0171694), newly cited.
	Ornelaz, in view of Oto, in view of Eno failed whereas Walsh disclosed (Halbach) rotors (104,106) (claims 3, 11 and 17) wherein each of the orthogonal magnets has magnetic flux lines that are curved in a circumferential direction; (claims 6 and 15) wherein each of the pole magnets has a circumferential length (dimension) from one of its ends to the other of its ends that is greater than a circumferential length of each of the orthogonal 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837